DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a wagering game without significantly more. 
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. 
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’- i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610-11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that ‘”[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Claims 1- 4 are directed to an information processor, claim 5 is directed to a non-volatile recording medium, which fall into the four statutory categories. However, claims that fall within one of the four subject matter categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas. See Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception. According to the specification, a wagering slot game that consist of special payouts (p. 1). More particularly, representative claim 1 recites the following (with emphasis):
Claim 1:   An information processor which is capable of executing a game in which symbol random determination is performed to select symbols to be rearranged and a payout is awarded when an arrangement pattern of the selected symbols corresponds to one of arrangement patterns prepared in advance, the information processor comprising:
a controller programmed to execute the processes of:
a)    accepting an input for rearranging symbols in an arrangement pattern corresponding to a specific payout among payouts; and
b)    when the input is accepted in the process a), rearranging the symbols in the arrangement pattern corresponding to the specific payout and awarding the specific payout, no matter whether the symbol random determination is performed or not. 
claim 1 generally encompass the abstract idea.  It is clear that the inventive concept here is a new set of reel symbols for a slot machine game.  Dependent claims 2 – 4 further define the abstract idea by introducing various rules to the game (e.g., accepting betting, randomly determining symbols) and/or encompass implementation of the abstract idea (e.g., using a controller, which is addressed further below). The abstract idea may be viewed, for example, as:
•    a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
•    a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B. V., and/or
•    a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of exchanging and resolving financial obligations between one or more players and an operator of the gaming machine based on probabilities created during the game (see Smith, In re Marco Guldenaar Holding B. V., and Alice). Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the  “fundamental economic practice” of wagering. The claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game. Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mathematical concepts, mental processes, and/or certain methods of organizing human activity. Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use. While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any technology or technical field and are recited in generic (i.e., not particular) ways. Similarly, the abstract idea does not improve the functioning of these physical elements. The claims do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic gaming components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim, as a whole, is more than a drafting effort designed to monopolize the exception. See MPEP §§ 2106.05(a)-(c), (e)-(h). Therefore, the claims are directed to the judicially recognized exception of an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception. The claims does not encompass the following a controller to carry out the abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
More specifically, the additional elements are generic, conventional, and well-known in the art of wager gaming and/or devices that represent extra-solution activity. The computer components are purely generic and may be desktop or laptop computers, servers, or other types of computers. Such features are also considered extra-solution activity.
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above. The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field. Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S._(2014).


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 As to Claim 5 which discloses a non-volatile recording medium, is rejected under 101, for having a non-statutory matter. The claim is drawn to a "computer-readable medium". The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non- statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007 (transitory embodiments are not directed to statutory subject matter).
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non- human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). The examiner suggest that the claims to be amended to read "a non-transitory non-volatile storage medium" within the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US Pub. No. 2017/0200346 A1). 
As per claim 1, Fujisawa et al. discloses an information processor which is capable of executing a game in which symbol random determination is performed to select symbols to be rearranged and a payout is awarded when an arrangement pattern of the selected symbols corresponds to one of arrangement patterns prepared in advance (see [0008]), the information processor comprising: a controller programmed (see [0008]) to execute the processes of: accepting an input for rearranging symbols in an arrangement pattern corresponding to a specific payout among payouts (accepting a bet from a player which leads to rearranging the symbol reels to an arrangement pattern ( 7 7 7, BAR BAR BAR, etc) that corresponds to a specific payout, see [0016] – [0018]); and when the input is accepted in the process a), rearranging the symbols in the arrangement pattern corresponding to the specific payout and awarding the specific 
As per claim 2, Fujisawa et al. discloses the controller is configured to further execute the processes of: in the process b), when the input is accepted in the process a), randomly determining at which timing the symbols are rearranged in the arrangement pattern corresponding to the specific payout (accepting a bet from a player which leads to rearranging the symbol reels to an arrangement pattern ( 7 7 7, BAR BAR BAR, etc) that corresponds to a specific payout, see [0016] – [0018]), during a period in which the probability of rearrangement of the symbols in the arrangement pattern corresponding to the specific payout is increased (see Fig. 47 and [0106]); and when the game is executed at the determined timing, rearranging the symbols in the arrangement pattern corresponding to the specific payout and awarding the specific payout, no matter whether the symbol random determination is performed or not (a game with a higher probability of having the predetermined symbol rearranged on the display device, every time a specific combination of symbols are rearranged.  Thus, the probability of the predetermined symbol being rearranged on the display device increases as the game progresses, which relieves the monotony of the game, see [0009] and [0011]).
As per claim 3, Fujisawa et al. discloses at start of the game, the controller executes a process of accepting betting (see [0113]) and the arrangement pattern of the symbols rearranged in the process b) is randomly selected from plural arrangement patterns, and the plural arrangement patterns are associated with the specific payout which is predetermined times as much as an accepted bet amount (the arrangement pattern is randomly selected which is associated with a specific payout which is determined based on the accepted bet amount, as each 
As per claim 4, Fujisawa et al. discloses at start of the game, the controller executes a process of accepting betting (see [0113]) and the arrangement pattern of the symbols rearranged in the process b) is randomly selected from plural arrangement patterns, and the plural arrangement patterns are associated with the specific payout which is predetermined times as much as an accepted bet amount (the arrangement pattern is randomly selected which is associated with a specific payout which is determined based on the accepted bet amount, as each bet amount (1 BET , 2 BET, 3 BET) offers a different specific payout, see Fig. 47 and [0016] – [0018], [0105] – [0107], [0109], and [0115]).
As per claim 5, the instant claim is a non-volatile recording medium in which corresponds to the information processor of claim 1. Therefore, it is rejected for the reasons set forth above. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Smith (US Pub. 2019/0318585 A1) discloses a gaming machine with symbol rearrangement.
Ajiro (US Patent No. 8,684,816) discloses slot machine displaying rendered effects based on proportion of payout amount to bet amount.
Caputo (US Pub. 2014/0087826 A1) discloses a gaming system and method for providing a game which populates symbol along a path.
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863.  The examiner can normally be reached on Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715